DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1-6, 8-10 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Wheeler et al. (US 2018/0188037) (hereafter Wheeler) (See IDS).
 	Regarding claims 1 and 10, Wheeler discloses a calculation system, comprising: 
a first device (see, Fig. 1, paragraph [0032], a vehicle); and 
a second device (see, Fig. 1, paragraph [0032], online HP map system), 
wherein the first device includes: a first object map generation unit configured to calculate, using first image information that is image information acquired by the first device, a first object map indicating a type of an object and a position of the object (Fig 9 and [0082]: the vehicle processes sensor data to determine a current location and an object; [0081]: the sensor data comprises image data;  [0093]: the vehicle creates a record containing the current location and the detected object); and 
a first communication unit configured to transmit the first object map to the second device (Fig. 2, block 280, Fig. 9, paragraph [0098], the vehicle transmits the record to the online HP map system by an HD map system interface), and
 the second device includes: a second object map generation unit configured to calculate, using second image information that is image information acquired by the second device, a second object map indicating a type of an object and a position of the object (Fig 4, 5 and  [0064], [0065]: the HD map system creates an HD map collecting map data from vehicles; the online map contains landmark objects;  [0090], [0100]: the vehicles provide the detected object and associated data, e.g., location data, geometric shape data, image data, etc., to the online HD map system); and 
a comparison unit configured to compare the first object map and the second object map (Fig. 10 and [0100], [0105]: the online HD map system determines the landmark object corresponding to the record received by vehicle; finding a correspondence implies a comparison between the record and the landmark object).

(see, paragraphs [0006] and [0007], An autonomous vehicle determines the current location of the autonomous vehicle based on the sensor data. The autonomous vehicle identifies a set of objects that are expected to be visible in the three-dimensional representation of the geographical region from the current location of the autonomous vehicle. The autonomous vehicle identifies another set of objects based on the sensor data. The autonomous vehicle compares the two sets of objects to determine if there is a map discrepancy. The autonomous vehicle determines that a map discrepancy exist if either an object identified by sensors is not identifiable in the high definition map or an object in the high definition map is not identifiable by the sensor data. The autonomous vehicles send a message to the online system with information describing the map discrepancy).

 	Regarding claim 3, Wheeler further discloses the calculation system wherein the first object map generation unit and the second object map generation unit set a movable object that is not fixed to the ground as a detection target (see, paragraph [0006], "While vehicles are in motion, they can continuously collect data about their surroundings via their sensors that may include moving objects in the environment”).

 	Regarding claim 4, Wheeler further discloses the calculation system wherein the first object map generation unit and the second object map generation unit are configured to calculate a type of an object by inference based on machine learning ([0090], the vehicle 150 may also apply machine learning algorithms to make the classification. Alternatively, the vehicle 150 may provide the object and associated data (e.g., location data, geometric shape data, image data, etc.) to the online HD map system 110 or a third-party service for classification), and the comparison unit is configured to detect an inference error by comparing the first object map and the second object map (paragraphs [0090], [0103], [0118], [0119]).

 	Regarding claim 5, Wheeler further discloses the calculation system wherein the first object map generation unit is configured to calculate, based on a position error related to the first image information, the first object map including a position error in the position of the object, the second object map generation unit is configured to calculate, based on a position error related to the second image information, the second object map including a position error in the position of the object, and the comparison unit is configured to compare the first object map including the position error and the second object map including the position error (see, paragraphs [0055] The map discrepancy module 290 works with the map update API 285 to determine map discrepancies and communicate map discrepancy information to the online HD map system 110. Determining map discrepancies involves comparing sensor data 230 of a particular location to HD map data for that particular location, [0084] The vehicle 150 compares 908 data associated with the objects detected by the vehicles to data associated with the objects on the maps to determine any discrepancies between the vehicle's 150 perception of its environment (i.e., the physical environment corresponding to the predetermined region) and the representation of the environment that is stored in the HD map store 165. The vehicle 150 may compare location data and geometric shape data of the detected objects to location data and geometric shape data of the represented objects. For example, the vehicle 150 compares the latitude and longitude coordinates of detected traffic signs to latitudes and longitudes of traffic signs on the map to determine any matches, [0093] and [0094]).

 	Regarding claim 6, Wheeler further discloses the calculation system wherein the second device further includes a second communication unit configured to transmit, to the first device, (see, paragraph [0070] The online HD map system 110 divides a large physical area into geographical regions and stores a representation of each geographical region. Each geographical region represents a contiguous area bounded by a geometric shape, for example, a rectangle or square. In an embodiment, the online HD map system 110 divides a physical area into geographical regions of the same size independent of the amount of data required to store the representation of each geographical region), and the first communication unit of the first device is configured to transmit, to the second device, only information of an object included in the second detection region in the first object map (paragraphs [0070]-[0073], paragraph [0071] the online HD map system 110 represents a geographic region using an object or a data record that comprises various attributes including, a unique identifier for the geographical region, a unique name for the geographical region, description of the boundary of the geographical region, for example, using a bounding box of latitude and longitude coordinates, and a collection of landmark features and occupancy grid data ).

 	Regarding claim 8, Wheeler further discloses the calculation system wherein the second device further includes: a communication destination device abnormality determination unit configured to determine an abnormality of the first device according to a plurality of comparison results by the comparison unit, and change a communication destination of the second device (see, paragraph [0117] If the vehicle 150 registration of the images and the LIDAR scanner data with the occupancy map fails, the vehicle 150 may repeat the registration processes for a few iterations. Then, the vehicle 150 may determine whether the failure is caused by sensor failures, by corrupted registration processes, or by corrupted occupancy map data (e.g., an update is not correctly installed).

 	Regarding claim 9, Wheeler further discloses a calculation system, comprising: 
see, Fig. 1, [0032] online HP map system); and 
a plurality of terminals (see, Fig. 1 and [0032], vehicles),
 wherein each of the plurality of terminals includes: 
an object map generation unit configured to calculate, using acquired image information, an object map indicating a type of an object and a position of the object (see, Fig. 9, [0082], the vehicles acquire sensor data to determine a current location and an object, [0081], the sensor data comprises image data, [0093], the vehicles create records containing the current location and detected object); and 
a terminal communication unit configured to transmit the object map to the server (Fig 2 block 280, Fig. 9 and [0098]: the vehicles transmit the record to the online HP map system by an HD map system interface), and
 the server includes: an object map database storing the object map received from the plurality of terminals (Fig 4, 5 and [0064], [0065]: the online HD map system creates a HP map collecting map data from vehicles; the online map contains landmark objects ([0090], [0100]: the vehicles provide the detected object and associated data, e.g., location data, geometric shape data, image data, etc., to the online HD map system); and 
an error determination unit configured to determine correctness of the type of the object included in the received object map by a majority decision based on information stored in the object map database (Fig. 10 and [0105], [0106]: the online HD map system determines a confidence value which is associated with the landmark object and the records received from the vehicles; the records correspond to the landmark object), and 
notify the terminal from which the object map is transmitted of the determination. ([0032], [0111], the online HD map system distributes copies of the maps to the vehicles).

Allowable Subject Matter
6.	Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jin et al. (US 11,105,638) discloses updating an electronic map includes: acquiring a group of collected images collected by a collection entity and associated with a target map element in the electronic map, the target map element having a target image and a target location; executing inter-group matching between the group of collected images and the target image.
Adams et al. (US 2021/0182596) discloses localization using semantically segmented image.
Zhang et al. (US 10,969,237) discloses a determination is made as to whether the location of the object of interest from the information received in operation 1041 matches the location of any objects in the mapping information of the map data store 423.
Yang et al. (US 2021/0073570) discloses the salient objects in the image acquired by the robot for estimating a position of the robot and comparing the salient objects in the image acquired by the robot during position estimation with the salient object in the map storage, the bounding box is used to determine the image stored in the map and the position of the salient object stored in the map.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        2/29/2022